DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2022 and 07/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 and 14-19 of U.S. Patent No. 11,233,149 to Peng et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference in claim language is not patentably significant. Below, the pending claims are matched to their equivalent in the cited patent. The patented claim language is italicized. 
Pending Claim 1 recites a semiconductor device, comprising:
a substrate;
a stack of nanostructured layers with first and second regions disposed on the substrate;
Patented Claim 1 recites a semiconductor device, comprising: 
a substrate; 
a stack of nanostructured layers with first and second nanostructured regions disposed on the substrate;
first and second source/drain (S/D) regions disposed on the substrate;
first and second source/drain (S/D) regions disposed on the substrate,

a gate-all-around (GAA) structure disposed between the first and second S/D regions and around each of the second regions;
a gate-all-around (GAA) structure disposed between the first and second S/D regions and wrapped around each of the second nanostructured regions; 

inner spacers disposed between the GAA structure and the first and second S/D regions; and
a first inner spacer disposed between an epitaxial sub-region of the first S/D region and a gate sub-region of the GAA structure; 
a second inner spacer disposed between an epitaxial sub-region of the second S/D region and the gate sub-region of the GAA structure; and 

a passivation layer disposed on sidewalls of the first and second regions.
a passivation layer disposed on sidewalls of the first and second nanostructured regions.

The cited patent includes limitations for the inner spacers to comprise first and second spacers and requires each of the first and second S/D regions comprise an epitaxial region wrapped around each of the first nanostructured regions. This is not found to be patentably significant. Spacers formed on both sides of a GAA structure is common in the art for isolating the gate from the source and drain regions. Epitaxy is a common method of forming S/D regions to strain the channel layers and wrapping around the nanostructures increases the contact area between the S/D regions and the channel layers. 
For brevity, the dependent claims are compared to their equivalent in the cited patent without repetition of the claim language. 
Pending Claims 2 and 3 are obvious in view of patented Claim 1 and US PG Pub 2019/0067441 (“Yang”).
Pending Claim 4 is unpatentable in view of patented Claim 1.
Pending Claim 4 is unpatentable in view of patented Claim 1.
Pending Claim 5 is unpatentable in view of patented Claim 2.
Pending Claim 6 is unpatentable in view of patented Claim 3.
Pending Claim 7 is unpatentable in view of patented Claims 5 & 6.
Pending Claim 8 is unpatentable in view of patented Claim 7.

Pending Claim 15 recites a method for fabricating a semiconductor device, comprising:
forming a stack of first and second nanostructured layers on a substrate, wherein the first nanostructured layers comprise first and second regions, and the second nanostructured layers comprise third and fourth regions;
Patented Claim 15 recite a method for fabricating a semiconductor device, comprising: 
forming a stack of first and second nanostructured layers on a substrate, wherein the first nanostructured layers comprise first and second nanostructured regions and the second nanostructured layers comprise third and fourth nanostructured regions; 



forming a passivation layer along sidewalls of each of the first and second regions;
forming a passivation layer along sidewalls of each of the first and second nanostructured regions.

forming source/drain (S/D) regions around each of the first regions; and
growing first and second epitaxial regions around each of the first nanostructured regions; 

forming a gate-all-around (GAA) structure adjacent to the S/D regions and around each of the second regions.
forming a gate-all-around (GAA) structure between the first and second epitaxial regions and around each of the second nanostructured regions;

The cited patent includes limitations requiring first and second inner spacers be formed along sidewalls of the fourth nanostructured regions. The pending application includes a step for removing the third regions after forming the passivation layer. With regards to forming inner spacers, Applicant includes this step in Claim 16 but the use of spacers adjacent to the gate structure is obvious to provide isolation between the gate and the source/drain regions. With regards to the removal of the third regions after forming the passivation layer, this can be found in Claim 19 of the cited patent. The removal of the third regions allows for the source/drain to be formed around the nanostructure channel region and is obvious to provide a greater contact surface area between the channel and source/drain regions.
For brevity, the dependent claims are matched to their equivalent in the cited patent without repetition of the claim language.
Pending Claim 16 is unpatentable in view of patented Claim 16.
Pending Claim 17 is unpatentable in view of patented Claim 17.
Pending Claim 18 is unpatentable in view of patented Claim 18.
Pending Claim 19 is unpatentable in view of patented Claim 19.
Pending Claim 20 is unpatentable in view of patented Claim 20.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2019/0067452 to Cheng et al (hereinafter Cheng) in view of US Patent No. 10,134,640 to Chiang et al (hereinafter Chiang).
Regarding Claim 9, Cheng discloses a semiconductor device, comprising:
a substrate (102, Fig. 1G-1);
a stack of first nanostructured layers (112) disposed on the substrate, wherein each of the first nanostructured layers comprises first and second regions (second regions being directly under dummy gate 124; first regions being outside of the second regions);
a stack of second nanostructured layers (110) disposed on the substrate, wherein each of the second nanostructured layers comprises third and fourth regions (third regions being directly under gate 164; fourth regions being outside of the third regions), and wherein the first and second nanostructured layers are disposed at surface planes different from each other;
a first epitaxial region (134) surrounding each of the first regions;
a second epitaxial region (134) surrounding each of the third regions, wherein the second epitaxial region is a conductivity type different from the first epitaxial region ([0054]; the conductivity being different since one transistor is a p-type transistor and the other is an n-type transistor);
a first gate-all-around (GAA) structure (164, Fig. 2) disposed on the stack of first nanostructured layers and around each of the second regions;
a second GAA structure (164, Fig. 3J-1) disposed on the stack of second nanostructured layers and around each of the fourth regions; and
inner spacers disposed within the stack of first and second nanostructured layers (examiner considers the remaining portions of layers 110 seen under outer spacers 130 to be inner spacers).

Cheng does not disclose wherein each of the S/D regions comprises an epitaxial region wrapped around each of the nanostructured regions. Cheng forms a trench and epitaxially grows the S/D regions in the trenches.
Chiang discloses first and second S/D regions (232, Fig. 1H) wrapped around first nanostructures (120).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have formed the S/D regions of Cheng such that they wrap around the nanostructured regions. Rather than etching a trench, semiconductor layers 110 could have been selectively etched away, allowing for the S/D regions to be epitaxially formed around nanostructured regions 112 resulting in the structure claimed by Applicant. Doing so would have had obvious benefits such as increasing the contact surface between the nanostructured regions and the S/D regions, thereby increasing the performance and reliability of the device.

Regarding Claim 11, the combination of Cheng and Chiang makes obvious the semiconductor device of Claim 9, wherein the and first second nanostructured layers have a material composition different from each other (Cheng, [0024]).

Regarding Claim 14, the combination of Cheng and Chiang makes obvious the semiconductor device of Claim 9, wherein the stack of first nanostructured layers is vertically displaced from the substrate by a portion of the first GAA structure and a portion of the first epitaxial region (Fig. 2J-1 & Fig. 3J-1); and
wherein the stack of second nanostructured layers is in physical contact with the substrate (Fig. 2J-1 & Fig. 3J-1).


Claims 10, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 9-13 of U.S. Patent No. 11,233,149 to Peng et al.
Pending Claim 10 is unpatentable in view of patented Claim 9.
Pending Claim 12 is unpatentable in view of patented Claim 9. 
Pending Claim 13 is unpatentable in view of patented Claim 10.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818